Exhibit 10.26

Amendments to 2005 Stock Option Plan

 

RESOLVED:    That, effective as of the Closing pursuant to the Exchange
Agreement (the “Plan Assumption Date”), the Gregg Appliances, Inc. 2005 Stock
Option Plan (the “GA 2005 Plan”) shall be assumed by hhgregg, following which no
new grants of options may be made under the GA 2005 Plan and each option
outstanding thereunder as of the Assumption Date shall constitute an option to
purchase shares of the common stock, $0.001 par value per share, of hhgregg.
RESOLVED:    That effective as of the Closing pursuant to the Exchange
Agreement, the GA 2005 Plan shall be amended in substantially the form of the
Amendment to the 2005 Stock Option Plan attached hereto as Exhibit M (the “GA
2005 Plan Amendment”). RESOLVED:   

That, effective as of the Plan Assumption Date, no further shares of stock of
Gregg Appliances may be delivered under the GA 2005 Plan on exercise of options
granted pursuant to the GA 2005 Plan, and no shares of stock of Gregg Appliances
shall be reserved for issuance under the GA 2005 Plan.



--------------------------------------------------------------------------------

 

  a.   Section 1 is hereby amended to read in its entirety as follows:

“Section 1. Description of Plan. This is the 2005 Stock Option Plan dated
March 8, 2005 (the “Plan”) of Gregg Appliances, Inc., an Indiana corporation
(“Gregg Appliances”). This Plan was established to provide a means whereby
designated employees, directors, officers or consultants of Gregg Appliances
could be granted options to purchase shares of the common stock, no par value,
of Gregg Appliances.

“Effective April 12, 2007 (the “Plan Assumption Date”), this Plan was assumed by
hhgregg, Inc., a Delaware corporation (the “Company”). After the Plan Assumption
Date, no new grants of options may be made hereunder and each option outstanding
as of the Assumption Date shall constitute an option to purchase shares of the
common stock, $0.0001 par value per share, of the Company (the “Shares” or the
“Common Stock”).

“It is intended that the options under this Plan will either qualify for
treatment as incentive stock options under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) and be designated “Incentive Stock
Options” or not qualify for such treatment and be designated “Nonqualified Stock
Options.” Incentive Stock Options may only be granted to employees. This Plan is
intended to qualify as and constitute a compensatory benefit plan under Rule 701
promulgated under the Securities Act of 1933, as amended (such act, and the
rules and regulations promulgated thereunder, the “Act”).”

 

  b.   Section 5, subsection (b) is hereby amended to read in its entirety as
follows:

“(b) Share Limits. The aggregate number of Shares which may be issued under the
Plan after the Plan Assumption Date shall not exceed the number of Shares
issuable pursuant to Options granted under the Plan on or prior to the Plan
Assumption Date. Such number shall be automatically adjusted for any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar transaction of the Company.”

 

  c.   Section 6 is hereby amended to read in its entirety as follows:

“Section 6. Restrictions on Grants; Vesting of Options. Notwithstanding any
other provisions set forth herein or in any Option Agreement, no Options may be
granted under the Plan subsequent to ten (10) years from the date hereof nor
after the Plan Assumption Date. Each Option shall grant the Participant the
right to purchase a specified number of Shares at a price determined by the
Committee, as such price or the basis upon which price is determined is set
forth in each respective Option Agreement (the “Exercise Price”). The shares of
Common Stock subject to Options granted under the Plan will become exercisable
in three equal annual installments with the first installment exercisable one
year from the date of grant of the Option and have a term of seven years from
the date of grant. If the Participant is a 10% stockholder of the Company (as
defined in Section 422(b)(6) of the Code) at the time such Participant is



--------------------------------------------------------------------------------

granted an Incentive Stock Option, the Exercise Price shall be not less than
110% of the fair market value of such Shares on the date of grant of the Option.
Such fair market value shall be determined by the Committee on the basis of such
evidence as it deems appropriate in its sole discretion.”

 

  d.   Section 13, subsection (b), is hereby amended to read in its entirety as
following:

“(b) Subject to Section 14 hereof (i) upon the dissolution, liquidation or sale
of all or substantially all of the business, properties and assets of the
Company, (ii) upon any reorganization, merger, consolidation, sale or exchange
of securities in which the Company does not survive (other than a merger whereby
the Company merely reincorporates in another jurisdiction), or (iii) upon any
sale (of more than fifty percent (50%) of the Company’s outstanding shares of
Common Stock), reorganization, merger, consolidation or exchange of securities
in which the Company does survive and any of the Company’s stockholders have the
opportunity to receive cash, securities of another corporation, partnership or
limited liability company and/or other property in exchange for their capital
stock of the Company, or (iv) upon any acquisition by any person or group (as
defined in Section 13(d) of the Exchange Act) of beneficial ownership of
securities of the Company possessing more than fifty percent (50%) of the
Company’s total combined voting power after the date of adoption of this plan
(each of the events described in clauses (i), (ii), (iii) or (iv) is referred to
herein as an “Extraordinary Event”), the Plan and each outstanding Option shall
terminate unless and to the extent that the Company and any acquiring or
successor corporation (or parent corporation of either) shall agree, each acting
in its sole discretion, that such acquiring or successor corporation (or parent
corporation of either) shall assume all or part of one or more of the
outstanding Options or grant options in substitution for all or part of one or
more of the outstanding Options. In such event each Participant shall have the
right, by giving notice ten (10) days before the effective date of such
Extraordinary Event (the “Effective Date”), to exercise on or before the
Effective Date, in whole or in part, any unexpired Option issued to the
Participant, to the extent that said Option is vested as of the Effective Date
and exercisable as of the Effective Date, and otherwise is vested and
exercisable pursuant to the provisions of said Option and of Section 6 of the
Plan.”

 

  e.   The initial sentence of Section 17, subsection (d)(“Share Legends”), is
hereby amended by adding at the beginning thereto the following: “To the extent
the Committee deems necessary or appropriate in the circumstances, . . .”